EXHIBIT 10.2
 
Execution Version

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made and entered into as of the first day of
October 2013 (the “Agreement”), by and between Cinedigm Corp f/k/a Cinedigm
Digital Cinema Corp., a Delaware Corporation (the "Company"), and Adam M. Mizel
(the "Employee").
 
WITNESSETH:
 
WHEREAS, pursuant to an Employment Agreement dated October 19, 2011, as amended
to extend the term through September 30, 2013 (“Prior Agreement”), the Company
has employed the Employee as Chief Operating Officer and Chief Financial Officer
of the Company; and
 
WHEREAS, the Company desires to continue to employ the Employee and the Employee
desires to continue to be employed as Chief Operating Officer and Chief
Financial Officer of the Company beyond September 30, 2013 upon the terms and
conditions set forth in the Prior Agreement as amended and restated herein; and
 
WHEREAS, the Company and the Employee agree that they are voluntarily entering
into this Agreement and, as of the date hereof, neither party knows of any facts
or circumstances that could reasonably be expected to give rise to the right to
terminate the Employee’s employment hereunder by the Company for Cause (as
defined below) or by the Employee for Good Reason (as defined below);
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:
 
1.           Employment.  The Company agrees to employ the Employee, and the
Employee agrees to be employed by the Company under the terms of this Agreement,
for the period stated in Section 3 hereof and upon the other terms and
conditions herein provided.
 
2.           Position and Responsibilities.  The Employee shall serve as Chief
Operating Officer and Chief Financial Officer of the Company and Member of the
Board of Directors of the Company (the “Board”).  The Employee shall be
responsible for such duties as are commensurate with his office and shall report
to the Chief Executive Officer of the Company, who shall have the power to
expand the Employee’s duties, responsibilities and authority and, when
considered necessary or in the best interests of the Company, to override the
Employee’s decisions and actions, including, without limitation, the Employee’s
recommendations to the Board of Directors.
 
3.           Term.  Except as otherwise provided for herein, the term of this
Agreement shall be from October 3, 2011 (the “Effective Date”) through September
30, 2014 (the “Term”).  Upon the expiration of the Term, this Agreement, except
for the provisions that survive pursuant to this paragraph 3 and paragraph 9,
will have no further force or effect.  In the event the Employee remains
employed by the Company after the Term expires and the parties have not executed
a successor written agreement, the Employee’s employment will be at-will;
provided, however, that the Employee, for the duration of his at-will
employment, will remain entitled to the
 

 
 

--------------------------------------------------------------------------------

 

severance benefit described, and in accordance with the terms set forth, in
Section 6(b) of this Agreement.
 
4.           Compensation, Reimbursement of Expenses.
 
(a)           Salary.  For all services rendered by the Employee in any capacity
during his employment under this Agreement, including, without limitation,
service as an executive, officer, director, or member of any committee of the
Company or of any subsidiary, affiliate, or division thereof, the Company shall
pay the Employee, in accordance with the Company’s normal payroll practices, a
salary (“Base Salary”) at the minimum rate of $425,000 per year commencing with
the Effective Date, subject to increase for subsequent years in the sole
discretion of the Compensation Committee of the Board (the “Committee”).
 
(b)           Bonus.  For periods prior to fiscal year ending March 31, 2014,
the Employee shall be eligible for a bonus based on overall Company Performance
with goals to be established by the Committee.  The Employee shall be eligible
to participate in the Company’s Management Annual Incentive Plan or any amended
or successor plan thereto (“MAIP”).  For each of fiscal years ending March 31,
2014 and March 31, 2015, the target bonus shall be $212,500 (the “Target
Bonus”).  The Employee’s bonuses shall be based on Company performance with
goals to be established annually by the Committee.  Bonuses shall be paid at the
same time bonuses are paid to other executives of the Company, which payment
shall be made during the calendar year that includes the close of such fiscal
year, but no later than August 31st following the fiscal year for which the
bonus is earned, and shall be subject to the terms of the MAIP.
 
(c)           Reimbursement of Expenses.  In accordance with Company policies
then in effect, the Company shall pay directly, or reimburse the Employee for,
reasonable travel, entertainment and other business related expenses incurred by
the Employee in the performance of his duties under this Agreement.
 
(d)           Stock Option Grant. In connection with the extension of the Term
as set forth in this Agreement, the Committee approved a grant to the Employee
as of October 15, 2013, the date this Agreement is executed (the “Grant Date”)
of 600,000 stock options (the “Options”) to purchase shares of Common Stock
under the Company’s Second Amended and Restated 2000 Equity Incentive Plan as
amended (the “EIP”).  The Options are non-statutory options. The grant is a
two-year grant. The Options have an exercise price equal to the lesser of $1.40
per share or the 20-day trailing average closing price of the Common Stock
preceding the Grant Date; provided, however, that in no event shall the exercise
price per share be less than the last closing price of the Common Stock on the
Grant Date.  The Options have a term of 10 years.  The Vesting Date shall be:
 
(i)           the first anniversary of the Grant Date with respect to 200,000
Options;
 
(ii)           the second anniversary of the Grant Date with respect to 200,000
Options; and
 

 
2

--------------------------------------------------------------------------------

 

(iii)           the third anniversary of the Grant Date with respect to 200,000
Options.
 
In the event of the termination of the Employee’s employment with the Company,
other than due to death or Disability (as defined below), vested Options may be
exercised after termination but in no event later than 90 days after termination
(and in no event later than the expiration of the Options). In the event of the
Employee’s termination due to his death or Disability, vested Options may be
exercised after termination but in no event later than 180 days after death or
Disability (and in no event later than the expiration of the Options).  The
terms set forth in this paragraph 4(d), and all other terms governing, the
Options shall be set forth in a separate Stock Option Agreement between the
Company and the Employee and in accordance with the EIP.
 
(e)           Special Bonus.  In connection with the extension of the Term as
set forth in this Agreement, the Employee shall be entitled to a special
one-time bonus of $150,000, payable in a lump sum in cash upon the occurrence of
the event as described in Exhibit A.
 
5.           Participation in Benefit Plans.  Employee will be entitled to
participate in all benefit plans and programs that the Company provides to
senior executives in line with the Company’s current practices, all in
accordance with the terms and conditions of such benefit plans and programs as
may be modified by the Company in its sole discretion or as required by law from
time to time; provided that the Company will pay the full cost of medical and
dental coverage for the Employee and his eligible dependents.  For the period of
the Term prior to October, 2013, the Company will provide the Employee with an
automobile allowance of $12,000 annually adjusted for increases in the consumer
price index.
 
6.           Termination.  (a) The Company shall have the right to terminate
this Agreement and the Employee’s employment prior to the expiration of the Term
upon the conviction of the Employee in a recognized court of law in the United
States of theft or embezzlement of money or property, fraud, unauthorized
appropriation of any tangible or intangible assets or property or any other
felony involving dishonesty or moral turpitude (“Cause”).  The Company shall
have no obligations to the Employee for any period subsequent to the effective
date of any termination of this Agreement pursuant to this Section 6(a), except
for the payment of salary and benefits earned prior to such termination.
 
(b)           The Company shall also have the right to terminate this Agreement
and the Employee’s employment prior to the expiration of the Term other than for
Cause upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability).  In the event that the Company terminates
this Agreement and the Employee's employment for reason(s) other than Cause
hereof (and other than due to the Employee’s death or Disability) or if the
Employee resigns for Good Reason, the Employee shall be entitled to continue to
receive his Base Salary (plus earned bonuses, if any) for 12 months following
his termination, payable in accordance with regular payroll practices of the
Company.  During such period, the Employee shall have a duty to seek other
employment, but shall not be required to accept any position other than a
position (i) as a senior executive officer with the same general
responsibilities that the Employee
 

 
3

--------------------------------------------------------------------------------

 

possessed at the Company at the time of the Employee's termination from the
Company and (ii) with a company equal or larger in earnings and tangible net
worth than the Company at the time of the Employee's termination.  The Employee
may, however, accept any full-time position at any level and at any salary with
any entity, profit or non-profit, and the Employee, by accepting such
employment, shall be conclusively deemed to have fulfilled his duty to seek
employment under this Section 6(b).  The Company shall be entitled to reduce the
salary (including bonus) paid to the Employee during his employment by another
entity by an amount equal to the amount earned by the Employee from any such
employment during such period, provided, that, such salary reduction shall not
apply to the extent the Employee takes a one-off consulting job.  In the event
that a dispute shall arise as to this Section 6(b), (i) the Company shall
continue to pay the Employee's salary (including bonus) into an escrow account
not under the control of the Company and (ii) the Company shall pay the legal
fees and expenses incurred by the Employee in litigating any dispute under this
Section 6(b) in the event that the Employee prevails in such dispute.
 
(c)           If, prior to the expiration of the Term, the Company terminates
this Agreement and the Employee’s employment for any reason other than for Cause
(and other than due to the Employee’s death or Disability), or if the Employee
resigns for Good Reason, in each event within two years after a Change in
Control (as defined in the EIP), in lieu of the amount payable under Section
6(b), the Employee will receive a lump sum payment equal to his then Base Salary
(plus earned bonus, if any) multiplied by two; provided however that such
payment shall be limited to an amount which would not result in an “excess
parachute payment” as that term is defined in Internal Revenue Code section
280G.
 
(d)           For purposes of this Agreement, “Good Reason”  means, without the
Employee's consent,  (i) a reduction in the Employee’s title or job
responsibilities compared with the Employee’s title or job responsibilities on
the date of this Agreement (other than the removal of the title of Chief
Financial Officer), (ii) any requirement that the Employee relocate to a work
location more than 50 miles from the city of New York, New York which is
considered a material change; or (iii) any material breach of this Agreement by
the Company, which breach is not cured by the Company within 3 business days of
the Employee notifying the Company that it is in breach.  With respect to the
event described in (ii) above, the Employee will be deemed to have been required
to relocate (“Deemed Relocation”) in the event that: (x) the Company has
required or is requiring that he work in a location that is more than 50 miles
from New York, New York, for more than 55% of his regular working hours during
any six (6) consecutive month period during the term of this Agreement, and (y)
the following additional provisions are satisfied: (a) the Employee shall have
provided notice to the Company within a period not to exceed 90 days that a
Deemed Relocation event under this Agreement has occurred, and (b) the Company
does not remedy the Deemed Relocation event within 30 days of such notice by the
Employee.
 
7.           Disability.  If, prior to the expiration of the Term, the Employee
is completely disabled in the written opinion of a physician mutually agreeable
to the Employee (or his legal representative) and the Company, or in the event
that no such physician is chosen, if the Employee is unable to perform his
services on substantially a full-time basis for a period in excess of six
consecutive months, the Company shall be entitled to reduce the salary
(including bonus) paid to the Employee by subtracting from such salary and bonus
(i) the salary of such
 

 
4

--------------------------------------------------------------------------------

 

person as is hired by the Company to perform the office of Chief Operating
Officer and Chief Financial Officer and (ii) any amounts received by the
Employee from any disability insurance policy maintained by the Company in favor
of the Employee; provided, however, that in no event shall the salary (including
bonus) paid to the Employee plus any disability insurance proceeds actually paid
to the Employee be less than the minimum annual salary applicable in such
year.  In no event will Employee's salary and bonus be reduced by more than 50%
during the first three years of the Term.
 
8.           Death.  The Employee's employment shall be terminated as a result
of the Employee's death; provided, however, that in such event of the Employee’s
death prior to the expiration of the Term, the Company shall pay to the
Employee's estate an amount equal to one half of the annual Base Salary plus any
earned but unpaid bonus.  Such payment shall be made in a lump sum immediately
following the Employee’s death.
 
9.           Confidential Information; Non-Competition; Enforceability.
 
(a)           The Employee shall not at any time, whether before or after the
termination of this Agreement, divulge, furnish or make accessible to anyone
(other than in the ordinary course of the business of the Company or any
subsidiary thereof) any knowledge or information with respect to confidential or
secret designs, processes, formulae, plans, devices, material, or research or
development work of the Company or any subsidiary thereof, or with respect to
any other confidential or secret aspect of the business of the Company or any
subsidiary thereof.
 
(b)           For a period of one year after the termination of his employment,
the Employee shall not, directly or indirectly, engage or become interested in
(as owner, stockholder, partner or otherwise) the operation of any business
similar to or in competition (direct or indirect) with the Company within the
United States.  If any court construes the covenant in this Section 9 or any
part thereof, to be unenforceable because of its duration or the area covered
thereby, the court shall have the power to reduce the duration or area to the
extent necessary so that such provision is enforceable.  This paragraph 9(b)
shall not apply to the Employee’s ownership of less than 5% of the stock of a
corporation whose stock is traded on a nationally recognized stock exchange.
 
(c)           The covenants set forth in this Section 9 shall be deemed
separable and the invalidity of any covenant shall not affect the validity or
enforceability of any other covenant.  If any period of time or limitation of
geographical area stated in Section 9(b) is longer or greater than the maximum
period or geographical area permitted by law, then the period of time or
geographical area stated therein shall be deemed to be such maximum permissible
period of time or geographical area, as the case may be.  All parties recognize
that the foregoing covenants are a prime consideration for the Company to enter
into this Agreement and that the Company's remedies at law for damages in the
event of any breach shall be inadequate.  In the event that there is a breach of
any of the foregoing covenants, the Company shall be entitled to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance of any such covenants by the Employee or to enjoin the Employee from
performing acts in breach of any such covenant.
 

 
5

--------------------------------------------------------------------------------

 

10.           Tax Withholding.  The Company shall withhold from any benefits
payable under this Agreement all federal, state, local or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.
 
11.           Effect of Prior Agreements.  This Agreement contains the entire
understanding between the parties hereto and supersedes any and all prior
agreements between the Company or any predecessor of the Company and the
Employee.
 
12.           Notices. All notices that are required or may be given pursuant to
the terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid, or
(iii) sent via a responsible overnight courier, to the parties at their
respective addresses set forth above, or to such other address or addresses as
either party will have designated in writing to the other party hereto. The date
of the giving of such notices delivered personally or by carrier will be the
date of their delivery and the date of giving of such notices by certified or
registered mail will be the date five days after the posting of the mail.  A
copy of any notices provided to the Employee under this provision shall be sent
to Bob Marshall at RMarshall@greenbergglusker.com, or such other party or
address as the Employee may designate in writing.
 
13.           General Provisions.
 
(a)           Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be assignable by the Employee or his beneficiaries or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section 13(a) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit payable hereunder following his
death, or (ii) the executors, administrators, or other legal representatives of
the Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto.
 
(b)           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
 
(c)           Binding Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, the Employee and the Company and their respective
permitted successors and assigns.
 
(d)           Compliance with 409A.
 
(i)           Notwithstanding anything herein to the contrary, it is intended
that the provisions of this Agreement satisfy the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
issued thereunder (“Section 409A”) and this Agreement shall be interpreted and
administered, as necessary, so that the payments and benefits set forth herein
shall be exempt from or shall comply with the requirements of Section 409A.
 

 
6

--------------------------------------------------------------------------------

 

(ii)           To the extent that the Company determines that any provision of
this Agreement would cause the Employee to incur any additional tax or interest
under Section 409A, the Company shall be entitled to reform such provision to
attempt to comply with or be exempt from Section 409A.  To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company without violating the provisions of Section 409A.
 
(iii)           Notwithstanding any provision in this Agreement or elsewhere to
the contrary, if on his termination date the Employee is deemed to be a
“specified employee” within the meaning of Section 409A, any payments or
benefits due upon, or within the six month period following and due to,  a
termination of the Employee’s employment that constitutes a “deferral of
compensation” within the meaning of Code Section 409A and which do not otherwise
qualify under the exemptions under Treas. Reg. Section 1.409A-1, shall be paid
or provided to the Employee in a lump sum on the earlier of (1) the first day
following the six month anniversary of the Employee’s separation from service
(as such term is defined in Section 409A) for any reason other than death, and
(2) the date of the Employee’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit.
 
14.           Modification and Waiver.
 
(a)           Amendment of Agreement.  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto, and
approved by a majority of the members of the Board who were not nominated by the
Employee.
 
(b)           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
15.           Severability.  If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect
 
16.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 

 
7

--------------------------------------------------------------------------------

 

17.           Governing Law.  This Agreement has been executed and delivered in
the State of New York, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State other than the conflict
of laws provisions of such laws.
 
18.           Survival of Provisions. Neither the termination of this Agreement,
nor of the Employee's employment hereunder, will terminate or affect in any
manner any provision of this Agreement that is intended by its terms to survive
such termination, including without limitation, the provisions of paragraph
9 hereof.
 
19.           Indemnification. The Company shall indemnify the Employee in the
event the Employee is a party, or is threatened to be made a party, to any
threatened, pending or contemplated action, suit, or proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Employee is an officer or director of the Company against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Employee in connection with such action, suit, or
proceeding if the Employee acted in good faith and in a manner the Employee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe the Employee’s conduct was unlawful.
 

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
on October 15, 2013.
 

   
CINEDIGM CORP.
         
By:
/s/ Chris McGurk
   
Name:
Chris McGurk
   
Title:
Chairman & CEO
         
Employee
 
   
/s/ Adam M. Mizel
   
Adam M. Mizel

 
 


 
9

--------------------------------------------------------------------------------

 



Exhibit A
 